UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1392


REGINALD EVANS,

                      Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:15-cv-04953-RMG-SVH)


Submitted:   October 14, 2016             Decided:   November 7, 2016


Before GREGORY, Chief Judge, TRAXLER, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Reginald Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald         Evans           appeals          the     district          court’s          order

dismissing      his     civil       action          against      the     Commissioner          of    the

Social    Security       Administration                  (SSA)     for      failure      to    exhaust

administrative remedies.                      Evans filed suit seeking appropriate

relief    based         on        the     SSA’s          refusal       to        respond       to    his

administrative          appeal           of    the        denial       of    his        request      for

disability benefits.

       Pursuant     to       42    U.S.C.       § 405          (2012),      an    individual        must

exhaust administrative remedies before he may challenge an SSA

benefits decision in federal court.                              Mathews v. Eldridge, 424

U.S. 319, 328 (1976).                     In his complaint and answers to the

district court’s interrogatories, Evans admitted that he had not

proceeded       beyond            filing        a        request       for        reconsideration.

Therefore, the district court correctly determined that it did

not have subject matter jurisdiction over any action challenging

the    merits      of     the       SSA’s           determination.                See     20    C.F.R.

§ 416.1400(a) (2016).

       However, because Evans was a pro se party, his complaint

was entitled to liberal interpretation.                               Erickson v. Pardus, 551

U.S.   89,    94   (2007)          (per       curiam).           We    conclude         that    Evans’

pleadings raised the possibility that he sought relief in the

form of a writ of mandamus.                     Moreover, although Evans failed to

exhaust      administrative             remedies,          courts      maintain         jurisdiction

                                                     2
over    requests    for    a   writ    of   mandamus      if   the    plaintiff

establishes that “the administrative process normally available

is not accessible” because the agency fails or refuses to act.

U.S. ex rel. Rahman v. Oncology Assoc., P.C., 198 F.3d 502, 515

(4th Cir. 1999).          We conclude that the district court should

have considered Evans’ complaint in such a light.

       Accordingly, we vacate the district court’s judgment and

remand for further proceedings consistent with this opinion.                  We

dispense   with     oral    argument    because     the    facts     and   legal

contentions   are   adequately    presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                       VACATED AND REMANDED




                                       3